         Case 1:21-cv-10986-ADB Document 6 Filed 07/08/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS


 JASMINE HUFFMAN, JUSTIN ACKERS,
 CAITLYN HALL, and BENJAMIN
 CHAMBERS-MAHER

              Plaintiffs,
                                                    Case No. 1:21-CV-10986-ADB
                        v.

 CITY OF BOSTON, and MICHAEL BURKE,
 EDWARD JOSEPH NOLAN, and MICHAEL
 J. MCMANUS, in their individual capacities,

              Defendants.


                             NOTICE OF APPEARANCE

TO THE CLERK OF THE ABOVE REFERENCED COURT:
      In accordance with L.R. 83.5.2, please enter the appearance of Nieve Anjomi

as attorney for the City of Boston in the above-captioned case.

                                       Respectfully submitted,

                                       DEFENDANT, CITY OF BOSTON

                                       By its attorneys:

                                       Henry C. Luthin

                                       Corporation Counsel

                                       /s/ Nieve Anjomi
                                       Nieve Anjomi, BBO #651212
                                       Senior Assistant Corporation Counsel
                                       City of Boston Law Department
                                       Room 615, City Hall
                                       Boston, MA 02201
                                       (617) 635-4098
                                       Nieve.Anjomi@boston.gov
         Case 1:21-cv-10986-ADB Document 6 Filed 07/08/21 Page 2 of 2




                           CERTIFICATE OF SERVICE

       I, Nieve Anjomi, hereby certify that on this date I served a copy of the
foregoing document via electronic filing (EFC) on all counsel of record.


Date: July 8, 2021                      /s/ Nieve Anjomi
                                        Nieve Anjomi
